Citation Nr: 0826875	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,700, to 
include whether the calculated amount is correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in February 
2005, which denied waiver of recovery of an overpayment in 
the calculated amount of $6,294.  In September 2006, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  The case was 
remanded for additional development in November 2006.  During 
the course of the appellate development, the COWC partially 
waived recovery of the debt in a decision dated in July 2007.  
Specifically, the COWC waived $3,594 of the debt, leaving 
$2,700 for appellate consideration.


FINDINGS OF FACT

1.  From May 2002 through February 2003, the veteran received 
VA pension benefits to which he was not entitled, due to his 
concurrent receipt of SSA disability benefits throughout this 
period.  

2.  Of the total overpayment of $6,294, the COWC waived 
$3,594 based on principles of equity and good conscience.

3.  The veteran was significantly at fault in the creation of 
the overpayment, in failing to ensure that VA was notified of 
his receipt of SSA benefits, as contrasted with minimal fault 
on VA's part; he was unjustly enriched by the amount of the 
overpayment of $6,294; recovery of the remaining $2,700 of 
the debt would not defeat the purpose for which VA pension 
benefits are authorized, or deprive the appellant of basic 
necessities; the appellant did not detrimentally rely on the 
erroneous payments, and it has not been otherwise shown to be 
inequitable to require repayment of the remaining $2,700 of 
the debt.  


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the amount of 
$6,294 was properly calculated.  38 U.S.C.A. §§ 1521, 5112 
(West 2002); 38 C.F.R. §§ 3.660 (2007).  

2.  Waiver of recovery of the remaining, unwaived overpayment 
of improved pension benefits in the amount of $2,700 would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet. App. 132 (2002).  Any 
deficiencies in notice or assistance would be relevant to 
principles of equity and good conscience, and, as such, 
discussed in the body of the decision.  

In August 2000, the veteran's claim for VA non-service-
connected pension benefits was received.  At this time, the 
veteran reported that he had last worked in July 2000, and 
that the current sole source of family income for himself and 
his wife was rental income of $507 per month.  

In October 2001, the veteran was notified that his claim for 
pension benefits had been granted.  He was told of his 
monthly entitlement of $474 commencing September 1, 2000, 
increasing to $508 December 1, 2000.  The veteran's pension 
award included additional benefits on behalf of his dependant 
spouse, and the award letter and attached VA Form 21-8768 
informed him that pension is an income based program and that 
he was obligated to report changes in family income 
immediately.  He was told that total income of $6,084 had 
been used to award his benefit, which included income from 
rental property.  He was informed that the income counted was 
$0.00 from Social Security and $507 from other sources.  How 
to claim unreimbursed family medical expenses was explained, 
and a form provided.  Under the heading, "What Are Your 
Responsibilities?" he was informed that he must tell VA  
right away if his income or the income of his dependents 
changed, with examples including Social Security benefits.  

In September 2002, he filed a claim for special monthly 
pension.  In November 2002, he was informed hat he had been 
granted disability pension with housebound benefits, with 
payment commencing October 1, 2002.  Entitlement to Aid and 
attendance benefits was denied.  Again, he was informed that 
VA had used his total family income as shown to adjust his 
pension benefit from October 1, 2002.  He was again told that 
the income that had been counted was $0 for annual Social 
Security, and $6,084 for annual rental property.  He was 
informed of the procedure for claiming unreimbursed medical 
expenses, and provided with a form to claim family medical 
expenses.  Again, under the heading, "What Are Your 
Responsibilities?" he was informed that he must tell VA  
right away if his income or the income of his dependents 
changed, with examples including Social Security benefits.  

Subsequently, the RO learned that the veteran had begun 
receiving SSA benefits in 2002, and, in March 2003, proposed 
to terminate his VA pension benefits effective May 1, 2002, 
based on his receipt of SSA benefits beginning in April 2002.  
In May 2003, the proposed action was taken, and the RO 
retroactively terminated the veteran's pension benefits, 
effective May 1, 2002.  This action created an overpayment of 
pension benefits in the amount of $6,294.  In a written 
statement dated in May 2003, the veteran acknowledged that 
the SSA award was correct.  

In a statement received in June 2003, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the COWC for further action.  In a 
decision dated in August 2003, the COWC denied the veteran's 
request for a waiver of the overpayment, finding that 
recovery of the debt would not be against "equity and good 
conscience."

However, in his substantive appeal and during the September 
2006 Travel Board hearing, the veteran indicated that he 
applied for SSA benefits in May 2002, but did not actually 
receive his first payments until 2003.  He also stated that 
he had not received the full retroactive amount due, as 
amounts had been deducted for attorney's and judge's fees.  
These assertions raised the issue of the validity of the 
debt, which is implicit in the issue of waiver.  See Schaper 
v. Derwinski, 1 Vet.App. 430 (1991).  Accordingly, the case 
was remanded to clarify this matter.  

In February 2007, the SSA verified that the veteran had 
received retroactive SSA benefits check in April 2002, in the 
amount of $11,837.  Although an amount of his past due 
benefits was indeed paid to an attorney (but not to a judge), 
that amount was deducted before the retroactive check of 
$11,837 was issued to the veteran.  Thus, the $11,837 was the 
amount of the check to the veteran, after attorney's fees 
were taken out.  The following month, in May 2002, he began 
receiving his regular monthly SSA benefits check, at that 
time in the amount of $1,072.  

Where discontinuance of a running award of improved pension 
is required because of an increase in income, the 
discontinuance shall be made effective the end of the month 
the increase occurred.  38 C.F.R. § 3.660(b) (2007).  Since 
his annualized income for the 12-month period beginning the 
date of receipt of this additional income was calculated as 
$30,785, which substantially exceeded the maximum countable 
income for a married veteran of $12,186, his pension benefits 
were properly terminated effective May 1, 2002.  The income 
also exceeded the rate for a married housebound veteran of 
$14,253, which was paid beginning October 1,2002.  In view of 
these factors, the overpayment was properly created.  

Evidence received from SSA in April 2006 also suggests that 
the veteran's wife began receiving SSA benefits at the same 
time the veteran did, in April 2002, indicating that the 
veteran's total family income beginning in April 2002 was 
even higher than has been reported by the RO.  However, since 
his income already exceeded the maximum payable pension 
amount, it is not necessary to take this into consideration 
in calculating the overpayment in this case.  

Turning to the matter of waiver of recovery of the 
overpayment, the veteran contends, in substance, that a 
waiver of recovery of the overpayment in question is 
warranted because requiring him to repay the debt would 
result in financial hardship.

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. §§ 
1.962, 1.963(a).  The standard "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  Id.  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  

In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) weighing the fault of the debtor against any 
fault attributable to VA; (3) financial hardship, i.e., 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) unjust enrichment, i.e., whether failure to make 
restitution would result in unfair gain to the debtor, and 
(6) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  38 
C.F.R. § 1.965(a).  Moreover, all listed elements of equity 
and good conscience must be considered in a waiver decision.  
See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the veteran was solely at fault in 
failing to report his SSA income, despite having been clearly 
notified that the amount of pension he received was based on 
his income, and that he must report any changes in income 
immediately.  In contrast, VA fault has not been shown.  The 
RO's notification to the veteran, upon his award, was clearly 
stated, and informed him that his pension benefits were based 
on his total income, including SSA benefits, and that he must 
immediately report this income to VA.  Thus, the veteran's 
fault considerably outweighs any fault on the part of VA.  

As to financial hardship, on a financial status report 
received in June 2003, the veteran reported monthly expenses 
totaling $1,711.  Monthly income of $1,028, in the form of 
SSA benefits for his wife, was reported.  Added onto this 
form, apparently by the RO, was $1086.70 per month in SSA 
benefits for the veteran, for a total income of $2,114.70.  
The veteran was informed, in the denial of his waiver 
request, that hardship was not shown, and income of $2,114.70 
was listed.  He disputed that his income was this amount, 
stating that all of his income was $1,087 per month.  

In April 2006, the RO obtained verification from SSA that the 
veteran's wife had actually been receiving $740 per month at 
the time of the financial status report, increased to $807.50 
per month by April 2006.  Information from SSA also 
established that the veteran's SSA benefits had increased to 
$1,186 by April 2006.  Thus, the total family income from SSA 
per month, in 2006, was $1,994.  At the time of the June 2003 
financial status report, it was $1,826.70 per month, not 
including the previously reported $507 in rental income.  
Total monthly expenses reported in June 2003 were $1,711.  
Thus, according to the available information, the veteran had 
a positive monthly balance of at least $115 at that time.  

The hearing testimony in September 2006 indicated that the 
veteran's family expenses had increased substantially since 
that time.  He estimated that he had paid medical expenses of 
$4,000 to $5,000, but it is not clear for what period this 
covered, or whether or not any amounts were subject to 
reimbursement.  He and his wife also indicated that they paid 
a monthly mortgage of $1,430.  This is substantially higher 
than the mortgage of $571 per month noted in the June 2003 
financial status report; indeed, it is approximately 72 
percent of the veteran's total monthly SSA income.  However, 
debts to VA are expected to be accorded the same priority as 
other debts.  

In March 2007, the COWC sent the veteran a Financial Status 
Report form, which he was asked to complete and return.  
However, the veteran did not return the updated financial 
information, so we are left with an incomplete financial 
picture, as to both income and expenses.  In this regard, 
although SSA income has been verified, there is no 
information as to what happened to the rental property 
income.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 190, 193 (1991).  Based on the evidence of 
record, it does not appear that repayment of the remaining 
$2,700 of the overpayment would deprive the veteran and his 
wife of basic necessities.  Therefore, hardship is not shown. 

As to other elements of equity and good conscience, the 
veteran received $6,294, to which he was not entitled.  Thus, 
he was unjustly enriched by this quantifiable amount.  His 
family income now substantially exceeds the maximum payable 
for pension benefits, and it has not been shown that recovery 
of the overpayment would defeat the purpose of VA pension 
benefits, which is to provide low-income wartime veterans 
with a minimum level of income.  The veteran has not claimed 
to have relinquished any valuable right or to have changed 
his position by reason of having relied on the additional 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.  

Thus, taken as a whole, the Board agrees that the RO's 
decision to grant a partial waiver of $3,594, leaving $2,700 
for repayment, involves a fair balancing of all the factors 
of equity and good conscience.  Thus, the request for waiver 
of recovery of the remaining debt of $2,700 debt is denied.  
The evidence is not so evenly balanced as to create a 
reasonable doubt, and, hence, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $2,700 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


